Name: 83/316/EEC, Euratom, ECSC: Decision of the European Parliament of 18 May 1983 granting a discharge to the Commission in respect of the implementation of the budget of the European Communities for the 1981 financial year concerning Sections I - Parliament; II - Council; III - Commission; IV - Court of Justice; V - Court of Auditors
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-06-30

 Avis juridique important|31983D031683/316/EEC, Euratom, ECSC: Decision of the European Parliament of 18 May 1983 granting a discharge to the Commission in respect of the implementation of the budget of the European Communities for the 1981 financial year concerning Sections I - Parliament; II - Council; III - Commission; IV - Court of Justice; V - Court of Auditors Official Journal L 174 , 30/06/1983 P. 0015 - 0018+++++( 1 ) OJ NO C 344 , 31 . 12 . 1982 . ( 2 ) OJ NO L 356 , 31 . 12 . 1977 , P . 1 . ( 3 ) OJ NO L 336 , 27 . 12 . 1977 , P . 1 . DECISION OF THE EUROPEAN PARLIAMENT OF 18 MAY 1983 GRANTING A DISCHARGE TO THE COMMISSION IN RESPECT OF THE IMPLEMENTATION OF THE BUDGET OF THE EUROPEAN COMMUNITIES FOR THE 1981 FINANCIAL YEAR CONCERNING SECTIONS I - PARLIAMENT ; II - COUNCIL ; III - COMMISSION ; IV - COURT OF JUSTICE ; V - COURT OF AUDITORS ( 83/316/EEC , EURATOM , ECSC ) THE EUROPEAN PARLIAMENT , - HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 78G THEREOF , - HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 206B THEREOF , - HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 108B THEREOF , - HAVING REGARD TO THE REVENUE AND EXPENDITURE ACCOUNT AND BALANCE SHEET IN RESPECT OF THE BUDGET FOR THE 1981 FINANCIAL YEAR , - HAVING REGARD TO THE REPORT OF THE COURT OF AUDITORS ON THE ACCOUNTS FOR THE 1981 FINANCIAL YEAR AND THE REPLIES OF THE INSTITUTIONS TO THE REPORT ( DOC . 1-1098/82 ) ( 1 ) , - HAVING REGARD TO THE EXAMINATION OF ALL REVENUE AND EXPENDITURE OF THE COMMUNITY UNDERTAKEN BY THE COURT OF AUDITORS PURSUANT TO ARTICLE 206A ( 1 ) OF THE EEC TREATY , - HAVING REGARD TO THE COUNCIL RECOMMENDATION OF 15 MARCH 1983 ON THE GRANTING OF A DISCHARGE TO THE COMMISSION IN RESPECT OF THE IMPLEMENTATION OF THE BUDGET FOR THE 1981 FINANCIAL YEAR , - HAVING REGARD TO THE REPORT OF THE COMMITTEE ON BUDGETARY CONTROL , THE ANNEXED WORKING DOCUMENTS ON THE VARIOUS COMMUNITY POLICY SECTORS AND THE OPINIONS OF THE COMMITTEE ON AGRICULTURE , THE COMMITTEE ON ENERGY AND RESEARCH , THE COMMITTEE ON SOCIAL AFFAIRS AND EMPLOYMENT AND THE COMMITTEE ON DEVELOPMENT AND COOPERATION ( DOC . 1-275/83 ) , ( ECU ) ( ECU ) 1 . NOTES THAT : A . ESTIMATES OF REVENUE FOR THE 1981 FINANCIAL YEAR TOTALLED : 18 434 030 071 BROKEN DOWN AS FOLLOWS : OWN RESOURCES : 17 329 851 202 SURPLUS AVAILABLE FROM THE PRECEDING FINANCIAL YEAR : 246 132 415 BALANCE OF VAT OWN RESOURCES AND FINANCIAL CONTRIBUTIONS FOR PRECEDING FINANCIAL YEARS : 546 116 190 OTHER : 311 930 264 B . ESTIMATES OF EXPENDITURE FOR THE 1981 FINANCIAL YEAR TOTALLED : 18 434 030 071 2 . GRANTS A DISCHARGE TO THE COMMISSION IN RESPECT OF THE FOLLOWING AMOUNTS : A . REVENUE ( A ) ENTITLEMENTS ESTABLISHED FOR THE 1981 FINANCIAL YEAR : 18 468 644 790,87 ( B ) ENTITLEMENTS COLLECTED AT 31 DECEMBER 1981 : 18 449 136 922,42 BROKEN DOWN AS FOLLOWS : - AMOUNTS COLLECTED FROM ENTITLEMENTS FOR THE FINANCIAL YEAR : 18 446 989 687,90 MADE UP AS FOLLOWS : - OWN RESOURCES : 17 327 613 160,69 - SURPLUS AVAILABLE FROM THE PRECEDING FINANCIAL YEAR : 246 132 414,26 - BALANCE OF VAT OWN RESOURCES AND FINANCIAL CONTRIBUTIONS FOR PRECEDING FINANCIAL YEARS : 544 950 534,13 - OTHER : 328 293 578,82 - AMOUNTS COLLECTED FROM ENTITLEMENTS CARRIED FORWARD FROM THE PRECEDING FINANCIAL YEAR : 2 147 234,52 B . APPROPRIATIONS CARRIED FORWARD FROM 1980 TO 1981 TRANSFERRED TO OTHER ITEMS : 2 696 000 C . EXPENDITURE ( PAYMENTS MADE IN RESPECT OF THE 1981 FINANCIAL YEAR ) : 16 712 031 449,41 3 . NOTES THE SURPLUS FROM THE 1981 FINANCIAL YEAR TO BE CARRIED FORWARD TO THE NEXT FINANCIAL YEAR : 661 494 114,80 REVENUE COLLECTED IN RESPECT OF 1981 : 18 449 136 922,42 SPECIFICALLY ALLOCATED REPAYABLE REVENUE BROUGHT FORWARD FROM 1980 : - 580 448,02 REPAYABLE FINANCIAL CONTRIBUTIONS FOR ADDITIONAL PROGRAMMES IN THE RESEARCH AND INVESTMENT SECTOR : - 179 285,87 APPROPRIATIONS CARRIED FORWARD FROM 1980 TO 1981 TRANSFERRED TO OTHER ITEMS : + 2 696 000,00 18 451 073 188,53 PAYMENTS MADE AGAINST APPROPRIATIONS FOR 1981 : 16 712 031 449,41 APPROPRIATIONS CARRIED FORWARD TO 1982 : + 1 172 800 012,19 APPROPRIATIONS CARRIED FORWARD FROM 1980 AND NOW CANCELLED : - 123 006 238,94 EXCHANGE LOSSES : + 27 753 851,07 EXPENDITURE TO BE FINANCED FROM THE REVENUE FOR THE 1981 FINANCIAL YEAR : 17 789 579 073,73 4 . DRAWS ATTENTION TO ITS RESOLUTION EMBODYING THE COMMENTS ACCOMPANYING THE DECISIONS GRANTING A DISCHARGE AND REQUESTS THE INSTITUTIONS TO REPORT ON THE MEASURES TAKEN FOLLOWING THOSE COMMENTS IN ACCORDANCE WITH ARTICLE 85 OF THE FINANCIAL REGULATION ( 2 ) ; 5 . NOTES THE POSITIVE REACTION OF THE COMMISSION TO SPECIFIC REQUESTS SUBMITTED TO IT IN CONNECTION WITH THE IMPLEMENTATION OF THE BUDGET OF THE EUROPEAN COMMUNITIES , IN PARTICULAR : WITH RESPECT TO THE IMPLEMENTATION OF THE DECISIONS TAKEN BY PARLIAMENT DURING THE BUDGETARY PROCEDURE : ( A ) THAT THE COMMISSION WOULD INFORM PARLIAMENT OF THE UTILIZATION OF THE APPROPRIATIONS IT APPROVED BY MEANS OF AMENDMENTS DURING THE COURSE OF THE FINANCIAL YEAR AND , IN PARTICULAR , OF ANY DIFFICULTIES ARISING ON THEIR UTILIZATION AND , WHERE THE COUNCIL FAILS TO ENACT THE APPROPRIATE REGULATIONS , THE APPROPRIATIONS ARE EITHER UTILIZED WITH CORRESPONDING SPECIFIC MEASURES OR IN BUDGET LINES WITH SIMILAR OBJECTIVES ; WITH RESPECT TO THE ADMINISTRATION OF OWN RESOURCES : ( B ) THAT THE COMMISSION ADOPT AS A GENERAL POLICY APPROACH THAT FUNDS SAVED DURING THE FINANCIAL YEAR NORMALLY REMAIN IN THE COMMUNITY BUDGET AND ARE CARRIED OVER TO THE NEXT FINANCIAL YEAR AS A SURPLUS AND THAT INTEREST BE LEVIED ON MEMBER STATES WHO ARE LATE IN MAKING PAYMENTS IN ACCORDANCE WITH ARTICLE 11 OF REGULATION ( EEC , EURATOM , ECSC ) NO 2891/77 ( 3 ) ; WITH RESPECT TO IRREGULARITIES AND FRAUD : ( C ) THAT THE COMMISSION HAD ACKNOWLEDGED THAT CERTAIN MEASURES HAD BEEN TAKEN AND PROMISED THAT FURTHER MEASURES WOULD BE TAKEN TO FOLLOW UP RAPIDLY AND EFFECTIVELY ANY IRREGULARITIES OR FRAUDS , AND THAT IT WAS ANTICIPATED THAT A SPECIAL MOBILE UNIT WOULD BE SET UP TO THIS END ALONG THE LINES OF THOSE OPERATING IN OTHER AREAS OF COMMUNITY ACTIVITY ; ( D ) THAT IN ITS RECOMMENDATION OF 15 MARCH 1983 ON THE GRANTING OF THE DISCHARGE TO THE COMMISSION ( DOC . 1-108/83 ) , THE COUNCIL MADE THE FOLLOWING DEMAND : " THE COUNCIL WAS CONCERNED AT THE INCONSISTENCY IN THE COMMUNICATION OF IRREGULARITIES IN THE VARIOUS MEMBER STATES . IT CONSIDERED THAT IT WAS ESSENTIAL FOR ACTIVITY IN THIS AREA TO BE STEPPED UP AND ASKED THE COMMISSION TO SUBMIT A WRITTEN REPORT DRAWN UP IN COOPERATION WITH THE COMMITTEE RESPONSIBLE FOR EXAMINING IRREGULARITIES . THIS REPORT SHOULD INDICATE THE OBSTACLES TO MORE EXTENSIVE AND SPEEDY DETECTION OF IRREGULARITIES . " ; WITH RESPECT TO FOOD AID : ( E ) THAT THE COMMISSION HAD ADOPTED A NEW APPROACH TO SIMPLIFY AND SPEED UP THE PROCEDURE ; PARLIAMENT RESERVED THE RIGHT TO INVESTIGATE THE PRACTICAL EFFECTIVENESS OF ITS ACTION ; WITH RESPECT TO THE EUROPEAN DEVELOPMENT FUND : ( F ) THAT THE COMMISSION WOULD SUBMIT A PROPOSAL FOR THE BUDGETIZATION OF THE SIXTH EUROPEAN DEVELOPMENT FUND BEFORE THE OPENING OF THE NEGOTIATIONS ; WITH RESPECT TO RESEARCH POLICY : ( G ) THAT THE COMMISSION WAS SIMILARLY CONVINCED THAT A GENUINE RESEARCH POLICY SHOULD BE IMPLEMENTED AND THAT THE COMMUNITY BUDGET WAS THE MOST APPROPRIATE INSTRUMENT FOR SO DOING ; PARLIAMENT CALLED ON THE COMMISSION TO ASSESS THE FINANCIAL IMPLICATIONS OF THE CLOSING DOWN OF THE SUPER-SARA PROJECT ; 6 . INSTRUCTS ITS PRESIDENT TO COMMUNICATE THIS DECISION AND THE ATTACHED COMMENTS TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , TO FORWARD THEM TO THE OTHER INSTITUTIONS AND TO ARRANGE FOR THEIR PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES ( L SERIES ) . THE SECRETARY GENERAL H . - J . OPITZ THE PRESIDENT P . DANKERT